671 F.2d 279
29 Fair Empl.Prac.Cas.  1467,28 Empl. Prac. Dec. P 32,450Kenneth W. KELLIN, Appellant,v.ACF INDUSTRIES, Appellee.
No. 81-1719.
United States Court of Appeals,Eighth Circuit.
Submitted Feb. 8, 1982.Decided Feb. 12, 1982.

John H. Quinn III, argued, St. Louis, Mo., for appellant; Armstrong, Teasdale, Kramer & Vaughan, St. Louis, Mo., of counsel.
Thomas C. Walsh, argued, Hollye Stolz Atwood, St. Louis, Mo., for appellee ACF Industries, Inc.; Bryan, Cave, McPheeters & McRoberts, St. Louis, Mo., of counsel.
Before LAY, Chief Judge, STEPHENSON, Circuit Judge, and OVERTON,* District Judge.
PER CURIAM.


1
Appellant, Kenneth W. Kellin, appeals from a judgment of the United States District Court for the Eastern District of Missouri denying his motion for a new trial or entry of a new judgment on the issue of retaliation.  That matter was before the District Court on remand from this Court 629 F.2d 532 (8th Cir.) for further consideration of Kellin's claim that appellee, ACF Industries (ACF), retaliated against Kellin after he filed an EEOC charge on December 27, 1971, by increasing the number of disciplinary actions taken against him.  In analyzing the evidence in the record in light of the principles enunciated by this Court in Womack v. Munson, 619 F.2d 1292 (8th Cir. 1980), the District Court concluded that Kellin established a prima facie case of retaliation with respect to the disciplinary measures taken against him in the latter half of 1972, but determined that a prima facie case did not extend beyond 1972.  The District Court also concluded that ACF rebutted the prima facie case with evidence which showed that the disciplinary actions which were taken were warranted.


2
Our review of the record indicates that the District Court's findings of fact are not clearly erroneous and that the conclusions logically follow from these findings.  Accordingly, we affirm the judgment of the District Court1 on the basis of the District Court's opinion reported as Kellin v. ACF Industries, 517 F.Supp. 226 (E.D.Mo.1981).



*
 The Honorable William R. Overton, United States District Judge for the Eastern District of Arkansas, sitting by designation


1
 The Hon. Edward L. Filippine, United States District Judge for the Eastern District of Missouri